UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 23, 2008 RIDGEWOOD ELECTRIC POWER TRUST IV (Exact Name of Registrant as Specified in Charter) Delaware 0-25430 22-3324608 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (302) 888-7444 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events. On January 23, 2008, Ridgewood Renewable Power LLC, the manager of Ridgewood Electric Power Trust IV (the “Trust”), sent a letter to shareholders of the Trust, a copy of which is furnished as Exhibit 99 hereto and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Title 99 Letter to shareholders dated January 23, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIDGEWOOD ELECTRIC POWER TRUST IV Date: January 23, 2008 By: /s/JEFFREY H. STRASBERG Name: Jeffrey H. Strasberg Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Title 99 Letter to shareholders dated January 23, 2008.
